NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



VALENCIA GARNER,                                 )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D18-4809
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed May 1, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Thomas P.
Barber, Judge.

Julianne M. Holt, Public Defender, Tampa,
for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Respondent.


PER CURIAM.


              Denied.


LaROSE, C.J., and VILLANTI and ATKINSON, JJ., Concur.